
	
		I
		111th CONGRESS
		1st Session
		H. R. 2469
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Mr. Poe of Texas (for
			 himself, Mr. Burton of Indiana,
			 Mr. McCaul,
			 Mr. Coble,
			 Mr. Chaffetz,
			 Mr. Souder, and
			 Mr. Gallegly) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act to enhance
		  criminal penalties for drug trafficking offenses relating to distribution of
		  heroin, marihuana, and methamphetamine and distribution to and use of children,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Trafficking Elimination Act of
			 2009.
		ICriminal
			 Enhancements
			101.Criminal
			 enhancements for unlawful manufacturing, distributing, dispensing, or
			 possessing with intent to manufacture, distribute, or possess large amounts of
			 heroin, marihuana, and methamphetamineSection 401(b)(1) of the Controlled
			 Substances Act (21 U.S.C. 841(b)(1)) is amended by adding at the end the
			 following:
				
					(F)In the case of a violation of
				subsection (a) of this section involving—
						(i)more than 10 kilograms of a mixture or
				substance containing a detectable amount of heroin;
						(ii)more than 10,000 kilograms of a
				mixture or substance containing a detectable amount of marihuana, or more than
				10,000 marihuana plants regardless of weight; or
						(iii)more than 500 grams of
				methamphetamine, its salts, isomers, and salts of its isomers or more than 1.5
				kilograms of a mixture or substance containing a detectable amount of
				methamphetamine, its salts, isomers, or salts of its isomers,
						such
				person shall be subject to the same penalties as applicable under subparagraph
				(A) of this paragraph, except that such person shall be sentenced to a term of
				imprisonment which may not be less than 20
				years..
			102.Criminal
			 enhancements for unlawful importation and exportation of large amounts of
			 heroin, marihuana, and methamphetamineSection 1010(b) of the Controlled Substances
			 Import and Export Act (21 U.S.C. 960(b)) is amended by adding at the end the
			 following:
				
					(8)In the case of a violation of
				subsection (a) of this section involving—
						(A)more than 10 kilograms of a mixture or
				substance containing a detectable amount of heroin;
						(B)more than 10,000 kilograms of a mixture or
				substance containing a detectable amount of marihuana; or
						(C)more than 500 grams of
				methamphetamine, its salts, isomers, and salts of its isomers or more than 1.5
				kilograms of a mixture or substance containing a detectable amount of
				methamphetamine, its salts, isomers, or salts of its isomers,
						the person
				committing such violation shall be subject to the same penalties as applicable
				under paragraph (1) of this subsection, except that such person shall be
				sentenced to a term of imprisonment which may not be less than 20
				years..
			103.Manufacturing
			 controlled substances on Federal propertySection 401(b)(5) of the Controlled
			 Substances Act (21 U.S.C. 841(b)(5)) is amended to read as follows:
				
					(5)Manufacture or cultivation on
				Federal propertyAny person who violates subsection (a) of this
				section by manufacturing or cultivating a controlled substance on Federal
				property shall be imprisoned for a term of not more than 10 years, which shall
				be imposed consecutively and in addition to the penalty imposed under paragraph
				(1).
					.
			104.Use of hazardous
			 substances on Federal landSection 401(b)(6) of the Controlled
			 Substances Act (21 U.S.C. 841(b)(6)) is amended to read as follows:
				
					(6)Use of hazardous
				substancesAny person who violates subsection (a) and knowingly
				uses a poison, chemical, or other hazardous substance on Federal land, and by
				such use—
						(A)creates a serious hazard to humans,
				wildlife, or domestic animals;
						(B)degrades or harms the environment or
				natural resources; or
						(C)pollutes an aquifer, spring, stream,
				river, or body of water,
						shall be
				imprisoned for a term of not more than 5 years, which shall be imposed
				consecutively and in addition to the penalty imposed under paragraphs (1) and
				(5)..
			105.Listed
			 chemicalsSection 401(c) of
			 the Controlled Substances Act (21 U.S.C. 841(c)) is amended by striking
			 20 years and 10 years and inserting 30
			 years and 20 years, respectively.
			106.Murder and
			 other violent crimes related to drug trafficking, and dangerous drug
			 trafficking organizations
				(a)Murder and other
			 violent crimes committed during and in relation to a drug trafficking
			 crimePart D of the Controlled Substances Act (21 U.S.C. 841 et
			 seq.) is amended by adding at the end the following new section:
					
						424.Murder and other violent crimes committed during and in
		  relation to a drug trafficking crime(a)In
				generalWhoever commits, or
				conspires, or attempts to commit, a crime of violence during and in relation to
				a drug trafficking crime, shall, unless the death penalty is otherwise imposed,
				in addition and consecutive to the punishment provided for the drug trafficking
				crime and in addition to being subject to a fine under title 18, United States
				Code—
								(1)if the crime of
				violence results in the death of any person, be sentenced to death or life in
				prison;
								(2)if the crime of
				violence is kidnapping, aggravated sexual abuse, or maiming, be imprisoned for
				life or any term of years not less than 30;
								(3)if the crime of violence is assault
				resulting in serious bodily injury, be imprisoned for life or any term of years
				not less than 20; and
								(4)in any other case,
				be imprisoned for life or for any term of years not less than 10.
								(b)VenueA
				prosecution for a violation of this section may be brought in—
								(1)the judicial
				district in which the murder or other crime of violence occurred; or
								(2)any judicial
				district in which the drug trafficking crime may be prosecuted.
								(c)DefinitionsAs
				used in this section—
								(1)the term
				aggravated sexual abuse means an offense that, if committed in the
				special maritime and territorial jurisdiction would be an offense under section
				2241(a) of title 18, United States Code;
								(2)the term
				crime of violence has the meaning given that term in section 16 of
				title 18, United States Code;
								(3)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2) of title 18, United States Code; and
								(4)the term
				serious bodily injury has the meaning given that term in section
				1365 of title 18, United States
				Code.
								.
				(b)Dangerous drug
			 trafficking organizationsPart D of such Act is further amended
			 by adding after section 424, as added by subsection (a) of this section, the
			 following new section:
					
						425.Dangerous drug trafficking organizations(a)In
				generalAny person who knowingly engages in a dangerous drug
				trafficking organization, as defined in subsection (b), shall be imprisoned for
				not less than 20 years nor more than life, fined in accordance with the
				provisions of title 18, United States Code, or both.
							(b)Dangerous drug
				trafficking organization definedFor purposes of this section,
				the term dangerous drug trafficking organization means a formal or
				informal group, organization, or association of 5 or more individuals—
								(1)that has as one of
				its purposes the commission of one or more drug trafficking crimes (as defined
				in section 924(c)(2) of title 18, United States Code);
								(2)one or more of the
				members of which commit or have committed, in furtherance of such
				purpose—
									(A)more than one
				violation of this part the punishment of which is a felony; and
									(B)2 or more
				violations, in 2 or more separate criminal episodes, of section 424; and
									(3)the activities of
				which involve at least 50 times the quantity of a substance described in
				section 401(b)(1)(B).
								(c)Extraterritorial
				jurisdictionThere is jurisdiction over an offense under this
				section committed outside the United States if the individual committing the
				offense is a citizen of the United States or an alien lawfully admitted to the
				United States for permanent residence (as defined in section 101(a)(20) of the
				Immigration and Nationality Act (8 U.S.C.
				1101(a)(20))).
							.
				(c)Clerical
			 amendmentThe table of contents for the Comprehensive Drug Abuse
			 Prevention and Control Act of 1970 is amended by inserting after the item
			 relating to section 423 the following:
					
						
							Sec. 424. Murder and other violent crimes
				committed during and in relation to a drug trafficking crime.
							Sec. 425. Dangerous drug trafficking
				organizations.
						
						.
				IIProtecting Children
			 From Drug Traffickers
			201.Distribution to
			 persons under age 21 and pregnant persons
				(a)In
			 generalSection 418 of the Controlled Substances Act (21 U.S.C.
			 859) is amended to read as follows:
					
						418.Distribution to persons under age 21 and pregnant
		  persons(a)Distribution to
				persons under 21Except as provided in subsection (b), any person
				at least 18 years of age who violates section 401(a)(1) by distributing a
				controlled substance to a person under 21 years of age shall be sentenced to a
				term of imprisonment of not less than 3 years nor more than 10 years in
				addition and consecutive to any punishment under section 401(b). The mandatory
				minimum sentencing provisions of this subsection shall not apply to offenses
				involving 5 grams or less of marihuana.
							(b)Distribution to
				pregnant personsExcept as
				authorized by this title, any person who knowingly provides or distributes any
				controlled substance to a pregnant individual in violation of any provision of
				this title shall be sentenced to a term of imprisonment of not less than 3
				years nor more than 10 years in addition and consecutive to any punishment
				under section 401(b).
							(c)Second or
				subsequent offensesAny
				person at least 18 years of age who violates subsections (a) or (b) after a
				prior conviction under section 401(a) has become final shall be sentenced to a
				term of imprisonment of not less than 5 years nor more than 20 years in
				addition and consecutive to any punishment under section 401(b). Penalties for
				third and subsequent convictions shall be governed by section
				401(b)(1)(A).
							.
				(b)Clerical
			 amendmentThe item relating to section 418 in the table of
			 contents for the Comprehensive Drug Abuse Prevention and Control Act of 1970 is
			 amended to read as follows:
					
						
							Sec. 418. Distribution to persons under
				age 21 and pregnant
				persons.
						
						.
				202.Distribution in
			 or near schoolsSection 419 of
			 the Controlled Substances Act (21 U.S.C. 860) is amended to read as
			 follows:
				
					419.Distribution in or near schools(a)In
				generalExcept as provided by
				subsection (b), whoever violates section 401(a)(1) or section 416 by
				distributing, possessing with intent to distribute, or manufacturing a
				controlled substance in or on, or within one thousand feet of, the real
				property comprising a public or private elementary, vocational, or secondary
				school or a public or private college, junior college, or university, or a
				playground, or housing facility owned by a public housing authority, or within
				100 feet of a public or private youth center, public swimming pool, or video
				arcade facility, shall be sentenced to a term of imprisonment of not less than
				3 years nor more than 10 years in addition and consecutive to any punishment
				under section 401(b). The mandatory minimum sentencing provisions of this
				subsection shall not apply to offenses involving 5 grams or less of
				marihuana.
						(b)Second or
				subsequent offensesWhoever
				violates subsection (a) after a prior conviction under section 401(a) has
				become final shall be sentenced to a term of imprisonment of not less than 5
				years nor more than 20 years in addition and consecutive to any punishment
				under section 401(b). Penalties for third and subsequent convictions shall be
				governed by section 401(b)(1)(A).
						(c)DefinitionsAs
				used in this section—
							(1)the term
				playground means any outdoor facility (including any parking lot
				appurtenant thereto) intended for recreation, open to the public, and with any
				portion thereof containing three or more separate apparatus intended for the
				recreation of children including, but not limited to, sliding boards,
				swingsets, and teeterboards;
							(2)the term
				youth center means any recreational facility and/or gymnasium
				(including any parking lot appurtenant thereto), intended primarily for use by
				persons under 18 years of age, which regularly provides athletic, civic, or
				cultural activities;
							(3)the term
				video arcade facility means any facility, legally accessible to
				children, intended primarily for the use of pinball and video machines for
				amusement containing a minimum of ten machines that are either pinball or video
				machines; and
							(4)the term
				swimming pool includes any parking lot appurtenant
				thereto.
							.
			203.Employment or
			 use of persons under 18 years of age in drug operationsSection 420 of the Controlled Substances Act
			 (21 U.S.C. 861) is amended to read as follows:
				
					420.Employment or use of persons under 18 years of age in drug
		  operations(a)Any person at least 18
				years of age who knowingly—
							(1)employs, hires,
				uses, persuades, induces, entices, or coerces, a person under 18 years of age
				to violate any provision of this title or title III;
							(2)employs, hires,
				uses, persuades, induces, entices, or coerces a person under 18 years of age to
				assist in avoiding detection or apprehension, for any such violation, by any
				Federal, State, or local law enforcement official; or
							(3)receives a
				controlled substance from a person under 18 years of age, other than an
				immediate family member, in violation of this title or title III,
							shall be
				sentenced to a term of imprisonment of not less than 3 years nor more than 10
				years in addition and consecutive to any punishment under section
				401(b).(b)Whoever violates subsection (a) after a
				prior conviction under section 401(a) has become final shall be sentenced to a
				term of imprisonment of not less than 5 years nor more than 20 years in
				addition and consecutive to any punishment under section 401(b). Penalties for
				third and subsequent convictions shall be governed by section
				401(b)(1)(A).
						.
			204.Maintaining
			 drug-involved premises in relation to involvement of childrenSection 416(b) of the Controlled Substances
			 Act (21 U.S.C. 856(b)) is amended by inserting (1) before Any
			 person and by adding the following new paragraph:
				
					(2)Any person who
				violates subsection (a) knowing that the manufacture, distribution, storage, or
				use of any controlled substance involves a person under the age of 18 shall be
				sentenced to a term of imprisonment of not less than 5 years nor more than 20
				years.
					.
			205.Modification of
			 safety valve provisionSection
			 3553(f) of title 18, United States Code, is amended—
				(1)in paragraph (4),
			 by inserting and was not engaged in a dangerous drug trafficking
			 organization (as defined in section 425 of the Controlled Substances
			 Act) after section 408 of the Controlled Substances
			 Act;
				(2)by striking
			 and at the end of paragraph (4);
				(3)by redesignating
			 paragraph (5) as paragraph (6); and
				(4)by
			 inserting after paragraph (4) the following:
					
						(5)no part of the offense or relevant conduct
				involved manufacturing, possessing with intent to distribute, or distributing
				any controlled substance in or near the presence of a child or conduct
				constituting an offense under section 418, 419, or 420 of the Controlled
				Substances Act (21 U.S.C. 859, 860, or 861);
				and
						.
				IIINational Drug
			 Trafficking Enforcement Strategy
			301.National
			 enforcement strategy
				(a)Development of
			 strategyThe Attorney General, in consultation with the Secretary
			 of Homeland Security, shall develop a National Drug Trafficking Enforcement
			 Strategy.
				(b)ReportNot
			 later than February 1 of each year, the Attorney General shall submit to the
			 Committees on the Judiciary of the Senate and the House of Representatives a
			 report containing the following:
					(1)A
			 description of the drug enforcement activities of the Federal Bureau of
			 Investigations, the Drug Enforcement Agency, the Department of Homeland
			 Security, and other Federal law enforcement agencies, including international
			 and domestic enforcement strategies and coordination efforts among all law
			 enforcement agencies.
					(2)A
			 description of the allocation of the resources of the entities listed in
			 paragraph (1) for the investigation and prosecution of alleged violations of
			 the Controlled Substances Act (21 U.S.C. 801 et seq.), including violations
			 involving significant drug trafficking organizations.
					(3)A
			 description of measures being taken to give priority in the allocation of such
			 resources described in paragraph (2) to alleged violations involving—
						(A)persons who have
			 imported into the United States substantial quantities of controlled
			 substances; and
						(B)persons involved
			 in violations that have endangered children.
						
